 SHIPOWNERS' ASSOCIATION OF THE PACIFIC COAST479SHIPOWNERS' ASSOCIATION OF THE PACIFIC COAST AND ITS MEMBERCOMPANIESandMARINE COOKS&STEWARDS,AFL,AFFILIATED WITHTHE SEAFARERS INTERNATIONAL UNION OF NORTH AMERICA, PETI-TIONER.Case No. 20-RC-1416.October 25,1954Second Supplemental Decision and Certificationof RepresentativesPursuant to a Supplemental Decision and Order issued on March10, 1954,1 an election by secret ballot was conducted herein by UnitedStates mail, commencing on March 22, 1954, and terminating April19, 1954, under the direction and supervision of the Regional Directorof the Twentieth Region.The ballots were counted on April 20,1954,and an official tally of ballots was furnished the parties.The tallyshowed that, of approximately 30 eligible voters, 28 cast valid ballots,of which 20 were for the Petitioner, 2 were against the participatinglabor organizations, and 6 were challenged.On April 26, 1954, the Intervenor, National Union of Marine Cooksand Stewards, filed objections to conduct affecting the results of theelection.Thereafter, on July 8, 1954, the Regional Director, pur-suant to the Board's Rules and Regulations, issued and duly served onthe parties a report on objections, in which he found that the objec-tions did not raise substantial or material issues with respect to conductaffecting the results of the election, and recommended that the Boardoverrule the objections and certify the Petitioner.Thereafter, onJuly 19, 1954, the Intervenor filed exceptions to the report on ob-jections.The Board has considered the Intervenor's objections, the RegionalDirector's report on objections, the Intervenor's exceptions to the re-port, and the entire record in this case and hereby adopts the findings,conclusion, and recommendations of the Regional Director insofar asthey are consistent with the following.The objections and exceptions to the report on objections are predi-cated in part upon allegations of discriminatory hiring by variousMember Companies caused by Petitioner.These objections in sub-stance amount to allegations of violations of Section 8 (a) (2) and 8(b) (2) of the Act, and are of a type which the Board will not de-termine in a representation proceeding.'The remaining exceptionsare directed mainly to the Regional Director's decision to change themode of election from the type previously held at the various ports, to1107 NLRB 1508.2SeeTimes Square Stores Corporation,79NLRB 361;Columbia Pictures Corporation,et al.,85 NLRB 1085.Also seeElectric Auto-Late Company,89 NLRB 1407,1410, J J.Nezvbe ryCompany,100 NLRB 84, 86,TheColeman Company,Inc,101 NLRB 120.110 NLRB No. 63 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDan electionby mail ballot and his selection of the payroll period to beusedin determining eligibility .3The Board recognizes that realisticallyelections do not occur undercontrolled laboratory conditions 4 and that circumstancessurround-ing working conditions in various industries require an adaptationof established standards to those conditions. It was precisely for thisreasonand directly in accord with its usual practice,5 that the Board,in setting aside the earlier election, remanded the proceeding to theRegional Director and placed in his discretion the determination ofhow and when a free election could best be accomplished.Further,the Regional Director has broad discretion in determining the methodby which elections shall be conducted and the Board has held that thefact that a manual ballot has been conducted previously does not pre-clude the Regional Director from conducting an election by mailsWhere, as here, there is an absence of a fixed payroll period, and theRegional Director used a current pay period for determining eligibil-ity in the second election, which action was consistent with Boardpolicy in directed elections, such determination,a fortiori,was notimproper?Accordingly, we find that the Regional Director did notabuse his discretion under the circumstances of the instant case.Moreover, as there is no showing that his determination in any wayprejudiced any of the parties.,' we find no merit in the Intervenor'sexceptions .9In accordance with the conclusion of the Regional Di-rector the Board finds that the objections do not raise substantial andmaterialissueswith respect to the election.Accordingly they arehereby overruled.As a majority of the ballots were cast for the Petitioner,we shallcertify it as the representative of the employees in the appropriateunit.[The Board certified Marine Cooks & Stewards, AFL, affiliatedwith the Seafarers International Union of North America as the des-3 In its exceptions the Intervenor raises additional objections alleging failure to pollthe crew ofan unnamed ship assertedlyout ofservice temporarilyAs such objections areuntimelythey havenot been considered here' SeeThe Liberal Market, Ine,108 NLRB 1481See also Morganton. Fall FashionedHosiery Company,107 NLRB 15346 SeeManchesterKivi.tted Fashions,Inc ,108 NLRB 1366.6 SeeContinentalBitsSystem, Inc,104 NLRB 599, 601.7 SeeMerrimac Hat Corporation,85 NLRB 329, 3339 See FTV.WoolworthCo, 96 NLRB380,PlainfieldCourier-NewsCo, 97NLRB 260.6As the compliancestatus of a participating union isa matter foradministrative de-termination and not oneto be litigatedin a representation proceeding,we find no meritto the objections to theelection dealing with compliance.However, the Boardwill per-mit partiesto a representationproceedingto cause tobe instituted an administrativeinvestigation of thosecompliancematters which the Board may properlydecide in col-lateral proceedingsbefore the BoardSeeCoca-Cola BottlingCompany ofLouisville, Inc,108 NLRB 490. The Board is administrativelysatisfiedthat at all timespertinent herein,the Petitionei has been andnow is incompliance with Section 9 (f), (g), and (h) ofthe Act JONESBORO GRAIN DRYING COOPERATIVE481ignated collective-bargaining representative of all steward depart-ment employees on vessels operated in the steam schooner trade by theMember Companies of the Shipowners'Association of the PacificCoast, excluding cook-stewards and other supervisors within themeaning ofthe Act.]MEMBER MURDOCK took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.JONESBORO GRAIN DRYING COOPERATIVEandINTERNATIONAL UNIONOF UNITED BREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERY`YORKERS OFAMERICA, CIO, PETITIONER.Case No. 32-RCi-693.October 26, 19511Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Vivan E. Burks, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial, error and are hereby affirmed.Upon the entire record in this cases the Board finds :The Employer, Jonesboro Grain Drying Cooperative,'isa non-profit farmers' cooperative formed for the purpose of making sav-ings on the services of drying rice, and composed of 90 members whoare rice farmers located in and around Jonesboro, Arkansas. It op-erates a dryer which functions only as a dryer and Storer of rice. Con-nected by a spout to the Employer's dryer is a mill owned and oper-ated independently by Arkansas Rice Growers Cooperative Associa-tion,' an enterprise concededly engaged in interstate commerce.'Allof the rice handled by Jonesboro is sold by the rice farmers directlyr As the record and briefs adequately present the issues and positions of the parties,the requests for oral argument filed by the Employer and the Petitioner are hereby denied.2Hereinafter referred to as Jonesboro.3Hereinafter referred to as Association.Although,of necessity,all 90 farmer-membersof Jonesboro are also members of the Association,and it appears that there is a certainoverlapping of the board of directors and managerial personnel between Jonesboro and theAssociation,no contention is made that the two are not separate employers.Even if suchwere the case,the relationship is similar to that involved inProducers Rice Mill,Inc.,106NLRB 119,wherein the issue was raised and the Board found the two enterprises to consti-tute separate employers.4The Association is a cooperative composed of approximately 3,200 member-farmers,including the 90 members of Jonesboro,and is engaged in milling and marketing for inter-state commerce the rice grown by its members.As noted herein,however,although themember-farmers of the Association deliver their rice to various drying cooperatives locatedin 11 areas throughout the State for drying purposes, later to be redelivered by the dryingcooperatives to the Association, the rice at the time of delivery to the drying cooperativesis sold to the Association by the member-farmers, and the ownership is then vested in theAssociation which is charged with the responsibility of selling that rice for the member'saccount.110 NLRB No. 67.338207-55-vol. 110-32